           Case 2:19-cv-00975-WBS-DMC Document 14 Filed 09/18/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
                                 UNITED STATES DISTRICT COURT
12                              EASTERN DISTRICT OF CALIFORNIA

13                                                     CASE NO : 2:19-cv-00975-WBS-DMC
     KATHERYN HELEN CAMPBELL and
14   DAVID L. CAMPBELL
15                Plaintiffs,
     v.                                                ORDER GRANTING JOINT
16                                                     STIPULATION AND ORDER FOR
                                                       DISMISSAL WITH PREJUDICE
17
     FCA US LLC, a Delaware Limited Liability
18   Company; and DOES 1 through 10, inclusive,
19
                   Defendants.
20
21
22
23          The stipulation is approved. The entire action is hereby dismissed with prejudice.
24
     IT IS SO ORDERED.
25
     Dated: September 18, 2020
26
27
28
                                           -1-
          [PROPOSED ORDER] GRANTING JOINT STIPULATION AND ORDER FOR DISMISSAL
